[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 30
                           STATEMENT.
On December 8th, 1928, Mark W. Munroe filed his bill of complaint in the Circuit Court of Leon County against Fons A. Hathaway and others as members of the State Road Department seeking to restrain them from awarding any contracts, accepting any bids on contracts or the execution of any contract on bids received *Page 31 
by the State Road Department for certain road and bridge construction in this State.
As a predicate for such restraining order, the bill in effect alleges that the execution of such contracts would be illegal because; (1) the State Road Department has not adopted a budget for the year 1928 as required by law; (2) that the said contracts if executed would be in excess of the estimated income of the State Road Department for the year 1928, and (3) the State Road Department is already indebted in amounts actually due and near due by more than a million dollars in excess of the funds on hand and to be anticipated during the remainder of the budget year. In view of all of which allegations it is contended that the letting of said contracts and the contracting for the construction of said projects and the furnishing of work, labor and material therefore would be in violation of the language, spirit and intent of Secs. 2 and 6 of Art. IX of the Constitution of Florida.
At a hearing held December 10th, 1928, in which the State Road Department was not represented, a temporary restraining order was granted. A motion to dissolve the temporary restraining order was at once made and presented and granted as to projects 52, 763 and 765, but was denied in all other respects, several procedural matters which do not effect the disposition of the cause having in the meantime been heard and disposed of. Appeal is taken from the decree of the chancellor dated December 10th, 1928, granting a temporary restraining order and from his decree dated December 15th, 1928, refusing to dissolve the said temporary restraining order and from his decree dated December 17th, 1928, overruling the demurrer to the bill of complaint as amended and further refusing to dissolve the temporary restraining order. *Page 32 
The cause now comes on to be heard on an application for an order of this court superseding the orders appealed from.